DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Perrott (GB 1459399) in view of Kleinsasser (CA 2460880) in view of Hamed (FR 2859876).
Regarding claim 1, Perrot teaches a rotary parlour (pg. 2, ll. 82-95) and a manger (8) but fails to teach comprising: an animal feeding device, equipped with a food container, having a bottom wall in which there is provided an opening and a tubular outlet, and a drop tube for passage of  food to an animal in the rotary parlour, said drop tube configured to receive food from the food container arranged vertically above the drop tube, and said drop tube being configured to deliver the received food into a food manger of the rotary parlour, said drop tube comprising: a tubular connection section, which is  connected to the tubular outlet of the food container; a tubular mid-section, a first end thereof connected to the connection section; and a tubular end section connected to a second end of the tubular mid-section, wherein the drop tube extends into the food manger of the rotary parlour, 2Docket No. 7446-0120 Appln. No. 16/620,324wherein the tubular end section has an opening in a tubular wall portion of the tubular end section, and wherein the tubular end section has an end wall at a terminal end of the tubular end section that intersects a centre axis (x1) of the tubular end section.  However, Kleinsasser teaches an animal feeding device, equipped with a food container (supply hopper 26), having a bottom wall in which there is provided an opening and a tubular outlet (fig. 1), and a drop tube for passage of  food to an animal in the rotary parlour (drop tube 21), said drop tube configured to receive food from the food container arranged vertically above the drop tube (fig. 1), and said drop tube being configured to deliver the received food into a food manger of the rotary parlour (pg. 6, ll. 8-10, the tube is arranged to deliver feed directly to a trough), said drop tube comprising: a tubular connection section, which is  connected to the tubular outlet of the food container (tube 21, pg. 4, ll. 10-11); a tubular mid-section (elbow 29, pg. 4, ll. 14-15), a first end thereof connected to the connection section (fig. 1); and a tubular end section connected to a second end of the tubular mid-section (spout 22, pg. 4, ll. 14-15, fig. 1), wherein the drop tube extends into the food manger of the rotary parlour (pg. 6, ll. 8-10, the tube is located in an area of the trough such that feed will fall into the trough). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Perrot’s milking system with a feeding system as taught by Kleinsasser to easily adjust the amount of feed delivered to the manger for a specific animal being milked. And Hamed teaches 2Docket No. 7446-0120 Appln. No. 16/620,324wherein the tubular end section has an opening in a tubular wall portion of the tubular end section (opening 21), and wherein the tubular end section has an end wall at a terminal end of the tubular end section that intersects a centre axis (x1) of the tubular end section (plate covering end of tube 19, fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Perrot’s milking system with an end tube comprising an opening as taught by Hamed to allow a plurality of mangers to be filled simultaneously.
Regarding claim 2, Perrot as modified by Kleinsasser in view of Hamed teaches the invention substantially as claimed and Hamed further teaches wherein said opening in the tubular wall portion of the tubular end section extends from the end wall towards the tubular mid-section (fig. 2).
Regarding claim 3, Perrot as modified by Kleinsasser in view of Hamed teaches the invention substantially as claimed but fails to teach wherein said opening in the tubular wall portion has an area A (fig. 1), and the tubular end section defines a channel which has a cross-sectional area B, such that O.5xB < A < 2xB. It would have been an obvious matter of design choice to have an opening in the tubular wall portion having an area A, and the tubular end section defines a channel which has a cross-sectional area B, such that O.5xB < A < 2xB, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 4, Perrot as modified by Kleinsasser in view of Hamed teaches the invention substantially as claimed and Hamed further teaches wherein the centre axis (x1) of the tubular end section has an angle a of 25°-90° in relation to the end wall (fig. 2)
Regarding claim 5, Perrot as modified by Kleinsasser in view of Hamed teaches the invention substantially as claimed and Hamed further teaches wherein the end wall presents a plane that is perpendicular to the centre axis (xl) of the tubular end section (fig. 2).
Regarding claim 6, Perrot as modified by Kleinsasser in view of Hamed teaches the invention substantially as claimed and Hamed further teaches wherein the end wall extends in a plane that has an angle relative to the centre axis (xl) of the tubular end section (fig. 2) but is silent on the angle of 25 -65 degrees relative to the centre axis of the end section. It would have been an obvious matter of design choice to make the different portions of the drop tube of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. 
Regarding claim 7, Perrot as modified by Kleinsasser in view of Hamed teaches the invention substantially as claimed and Kleinsasser further teaches wherein the tubular mid-section has a mid-section centre axis (x2), and that the centre axis (xl) of the tubular end section extends at an angle beta in relation to the mid-section centre axis (x2) of the tubular mid- section (fig. 1) but is silent on the tubular end section extending at an angle beta of at least 100° in relation to the mid-section centre axis. It would have been an obvious matter of design choice to make the different portions of the drop tube of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 9, Perrot as modified by Kleinsasser in view of Hamed teaches the invention substantially as claimed but fails to teach wherein said angle beta is in a range of 120°-145°. It would have been an obvious matter of design choice to make the different portions of the drop tube of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 13, Perrot as modified by Kleinsasser in view of Hamed teaches the invention substantially as claimed and Kleinsasser further teaches wherein the centre axis of the tubular end section extends along a direction that is angled in relation to the horizontal plane by an angle Y in a range of 20°-75° (fig. 1).
Regarding claim 14, Perrot as modified by Kleinsasser in view of Hamed teaches the invention substantially as claimed and Perrot further teaches comprising a rotating part on which there is provided a plurality of food mangers (34) side by side in a circular arrangement around a rotating axis of said rotating part (fig. 3), wherein the centre axis of the tubular end section of the drop tube extends in a tangential direction relative a direction of rotation of the rotating part (the tubular end section of a feeder attached to Perrot’s rotary parlor would extend in a tangential direction relative a direction of rotation of the rotating part).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Perrott in view of Kleinsasser in view of Hamed, as applied to claim 1 above, further in view of Jaggernauth (US D457399).
Regarding claim 10, Perrot as modified by Kleinsasser in view of Hamed teaches the invention substantially as claimed but fails to teach wherein the tubular connection section is more flexible than the tubular mid-section and the tubular end section. However, Jaggernauth teaches a flexible tubular section. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Perrott’s system with a flexible section as taught by Jaggernauth to allow the tube to be easily manipulated to be used in various systems.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9, 10, 13 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647